UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7667


LATIF RASHE’D,

                 Plaintiff – Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections;
FRED SCHILLING, Medical Director, Virginia Department of
Corrections; LAYTON LESTER, Warden, James River Correctional
Center;   WILLIAM   V.  PURCELL,   Physician,  James   River
Correctional Center; B. RAGLAND, Assistant Warden, James
River Correctional Center,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00571-AJT-IDD)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latif Rashe’d, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latif     Rashe’d      appeals       the   district     court’s       order

dismissing      his     42    U.S.C.    § 1983     (2006)     complaint       without

prejudice for failure to pay the filing fee or to apply to

proceed in forma pauperis.             We have reviewed the record and find

no reversible error.           As the district court dismissed Rashe’d’s

complaint      without       prejudice,    his    remedy     is    to    refile    his

complaint along with an application to proceed in forma pauperis

or submit the required filing fee.                 Accordingly, we affirm for

the reasons stated by the district court.                    Rashe’d v. Johnson,

No. 1:09-cv-00571-AJT-IDD (E.D. Va. filed Aug. 3, 2009 & entered

Aug. 5, 2009).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument      would    not   aid   the    decisional

process.

                                                                            AFFIRMED




                                          2